
	
		I
		112th CONGRESS
		2d Session
		H. R. 4262
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2012
			Mr. Pallone (for
			 himself and Mr. Dingell) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  improve the safety of cosmetics.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Cosmetics Safety Enhancement
			 Act of 2012.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Registration of cosmetic facilities; listing of
				cosmetic products; fees.
					Sec. 3. Cosmetic product safety substantiation.
					Sec. 4. Serious adverse event reports for
				cosmetics.
					Sec. 5. Maintenance and access to records.
					Sec. 6. Good manufacturing practices for cosmetics.
					Sec. 7. Mandatory recall authority.
					Sec. 8. Effective dates.
				
			2.Registration of
			 cosmetic facilities; listing of cosmetic products; fees
			(a)Prohibited
			 actSection 301(dd) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331(dd)) is amended by striking
			 the period at the end and adding , the failure to register in accordance
			 with section 604(a), or the failure to list a cosmetic product in accordance
			 with section 604(b).
			(b)AdulterationSection
			 601 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 361) is amended by
			 adding at the end the following:
				
					(f)If it was
				manufactured, packed, or held in a facility that is not duly registered under
				section 604(a), or if it is a cosmetic product that is not listed in accordance
				with section
				604(b).
					.
			(c)Annual
			 registrationChapter VI of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 361 et seq) is amended by
			 adding at the end the following:
				
					604.Registration of
				cosmetic facilities and cosmetic product listing
						(a)Registration
							(1)In
				generalThe Secretary shall
				by regulation require that any facility engaged in manufacturing, packing, or
				holding a cosmetic product or a cosmetic formulation be registered annually
				with the Secretary. To be so registered, any such facility shall pay the
				registration fee required under section 744.
							(2)Registration
								(A)TimingA
				registration under paragraph (1) shall be submitted to the Secretary not later
				than December 31 of each year.
								(B)Format;
				contentsEach registration under paragraph (1) shall be submitted
				using an electronic format, as specified in regulations or guidance issued by
				the Secretary, and shall include the following information:
									(i)The facility’s
				name and full address, which address shall identify the precise physical
				location of the facility.
									(ii)The identity of
				the facility, including the unique facility identifier, if any, previously
				assigned by the Secretary to the facility under paragraph (3).
									(iii)All business
				trading names used by the facility.
									(iv)The product
				category or categories of each cosmetic product or cosmetic formulation
				manufactured, packed, or held at the facility.
									(v)The type of
				activity conducted at the facility (such as manufacturing, packing, or
				holding).
									(vi)The name, title,
				street address, telephone number, and, if available, the email address of the
				emergency contact for the facility.
									(vii)In the case of a
				foreign facility, the name, street address, telephone number, emergency contact
				information, and, if available, the email address of the United States agent
				for the facility.
									(viii)The name, title, street address, telephone
				number, and, if available, email address of the individual submitting the
				registration.
									(ix)Additional
				information pertaining to the facility or to the cosmetic products or cosmetic
				formulations manufactured, packed, or held at the facility, as the Secretary
				may require by regulation.
									(C)Changes to
				informationThe registrant
				shall notify the Secretary of any change to the information described in
				clauses (i) through (ix) of subparagraph (B) not later than 30 days after the
				date of such change unless otherwise specified by the Secretary.
								(3)ProcedureUpon
				receipt of a completed registration under paragraph (1), the Secretary shall
				notify the registrant of the receipt of such registration. At the time of the
				initial registration of any cosmetic facility under this section, the Secretary
				shall assign a unique facility identifier to the facility.
							(4)List
								(A)In
				generalThe Secretary shall
				compile and maintain an up-to-date list of facilities that are registered under
				this section.
								(B)RemovalThe
				Secretary shall—
									(i)remove from such
				list the name of any facility whose registration under this section is
				suspended or cancelled; and
									(ii)initiate
				proceedings in accordance with paragraph (6) to cancel the registration of any
				facility that—
										(I)fails to
				re-register under this section; or
										(II)fails to pay the
				registration fee required under section 744.
										(C)Public
				availabilityThe list of registered facilities maintained
				pursuant to subparagraph (A) and any registration documents submitted pursuant
				to this subsection shall not be subject to disclosure under section 552 of
				title 5, United States Code. Information derived from such list or registration
				documents shall not be subject to disclosure under section 552 of title 5,
				United States Code, to the extent that such information discloses the identity
				or location of a specific registered facility.
								(5)Suspension of
				registration
								(A)In
				generalThe Secretary may suspend the registration of any
				facility under this section for a violation of this Act that could result in
				serious adverse health consequences or death to humans or animals.
								(B)Notice of
				suspensionSuspension of a registration under this section shall
				be preceded by—
									(i)notice, as defined
				in guidance or regulations issued by the Secretary, to the facility of the
				intent to suspend the registration; and
									(ii)an opportunity
				for an informal hearing concerning the suspension of the such registration for
				such facility.
									(C)ReinstatementA
				registration that is suspended under this section may be reinstated pursuant to
				criteria published by the Secretary in the Federal Register and on a public Web
				site of the Food and Drug Administration.
								(6)Cancellation of
				registration
								(A)In
				generalNot earlier than 10 days after providing notice under
				subparagraph (B), the Secretary may cancel a registration under this section if
				the Secretary determines that—
									(i)the registration
				was not updated in accordance with this section or otherwise contains false,
				incomplete, or inaccurate information; or
									(ii)the required
				registration fee under section 744 has not been paid within 30 days after the
				date due.
									(B)Notice of
				cancellationCancellation shall be preceded by notice to the
				facility of the intent to cancel the registration and the basis for such
				cancellation.
								(C)Timely update or
				correctionIf the registration for the facility is updated or
				corrected and the required registration fee is paid no later than 7 days after
				notice is provided under subparagraph (B), the Secretary shall not cancel such
				registration.
								(b)Cosmetic product
				listing
							(1)In
				generalNot later than March
				31 of each year, every responsible person shall file with the Secretary a list,
				in such form as the Secretary may prescribe, of each cosmetic product owned by
				such person and distributed in the United States.
							(2)ContentsFor
				each cosmetic product, the list required by paragraph (1) shall include the
				following information:
								(A)The unique facility identifier (assigned
				under subsection (a)(3)) of the facility where the cosmetic product is
				manufactured or packed, or, if the same cosmetic product is manufactured or
				packed in more than one facility, unique facility identifier of each facility
				where it is manufactured or packed.
								(B)The brand name and the full name for the
				cosmetic product as it appears on the label.
								(C)The cosmetic product listing number, if
				any, previously assigned by the Secretary under paragraph (4) to the cosmetic
				product.
								(D)The applicable cosmetic category for the
				cosmetic product.
								(E)The ingredients in
				the cosmetic product in descending order of predominance by weight, with each
				ingredient identified by the name adopted in regulations promulgated by the
				Secretary, if any, or by the common or usual name of the ingredient.
								(F)The title and full contact information of
				each individual submitting the list.
								(G)Such additional information pertaining to
				the cosmetic product as the Secretary may require by regulation.
								(3)Additional
				requirements
								(A)CertificationThe
				filing for a cosmetic product under paragraph (1) shall include a
				certification, submitted by the responsible person, that such list includes all
				cosmetic products owned by such person.
								(B)Changes to
				informationThe responsible person shall notify the Secretary
				within 60 days of—
									(i)any change to the
				information required to be in such product list; or
									(ii)the
				discontinuation of the manufacture of a cosmetic product.
									(4)Notification to
				owner; assignment of cosmetic product numberUpon receipt of a list for a cosmetic
				product under paragraph (1), the Secretary shall—
								(A)notify the
				responsible person identified in such list that the list has been received;
				and
								(B)assign a cosmetic
				product number to any listed product not previously assigned a cosmetic product
				listing number.
								(5)Up-to-date
				listThe Secretary shall
				compile and maintain an up-to-date list of cosmetic products distributed in the
				United States, including the ingredients of each such product.
							(c)DefinitionsFor
				purposes of this section:
							(1)Cosmetic
				formulationThe term
				cosmetic formulation means a preparation of cosmetic raw materials
				with a qualitatively and quantitatively set composition.
							(2)Cosmetic
				productThe term
				cosmetic product means a finished cosmetic that has undergone all
				stages of production, including packaging in its final container for shipment
				and application of a product label.
							(3)Facility
								(A)(i)The term
				facility includes any factory, warehouse, or establishment
				facility (including a factory, warehouse, or establishment of an importer) that
				manufactures, packs, or holds cosmetic products or cosmetic
				formulations.
									(ii)Such term does not include—
										(I)beauty shops and salons;
										(II)pharmacies and other cosmetic product
				retailers, including individual sales representatives and retail distribution
				facilities;
										(III)hospitals, physicians’ offices, and
				health care clinics;
										(IV)public health agencies and other
				nonprofit entities that provide cosmetics directly to the consumer;
										(V)hotels and other entities that provide
				complimentary cosmetics to guests;
										(VI)trade shows and other venues where
				cosmetic product samples are provided free of charge; and
										(VII)entities that manufacture or compound
				cosmetic products solely for use in research, teaching, or pilot plant
				production and not for sale.
										(B)The term
				domestic facility means a facility located in any State.
								(C)(i)The term foreign
				facility means a facility that manufactures, packs, or holds cosmetics
				that are exported to the United States without further processing or packaging
				outside the United States.
									(ii)A cosmetic may not be considered
				to have undergone further processing or packaging for purposes of clause (i)
				solely on the basis that labeling was added or that any similar activity of a
				de minimis nature was carried out with respect to the cosmetic.
									(4)Responsible
				personThe term responsible person means a person
				(as defined in section 201(e)) that is the owner of a cosmetic product intended
				for introduction into United States
				commerce.
							.
			(d)Registration
			 feeChapter VII of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 371 et seq.) is amended by
			 adding at the end of subchapter C the following:
				
					7FEES
				RELATING TO COSMETICS
						744.Facility
				registration fee
							(a)In
				general
								(1)Assessment and
				collectionBeginning in fiscal year 2013, the Secretary shall
				assess and collect an annual fee for the registration of a facility under
				section 604(a).
								(2)Payable
				dateA fee under this section shall be payable—
									(A)for a facility
				that was not registered under section 604 for the preceding fiscal year, on the
				date of registration; and
									(B)for any other
				facility—
										(i)for fiscal year
				2013, not later than the sooner of—
											(I)90 days after the
				date of the enactment of this part; or
											(II)the date of
				re-registration; and
											(ii)for a subsequent
				fiscal year, on the date of re-registration.
										(b)Fee
				amounts
								(1)In
				generalThe registration fee under subsection (a) shall
				be—
									(A)for fiscal year
				2013, $500; and
									(B)for fiscal year
				2014 and each subsequent fiscal year, the fee for fiscal year 2013 as adjusted
				under subsection (c).
									(2)Annual fee
				settingThe Secretary shall, not later than 60 days before the
				start of fiscal year 2014 and each subsequent fiscal year, establish, for the
				next fiscal year, registration fees under subsection (a), as described in
				paragraph (1).
								(c)Inflation
				adjustmentFor fiscal year 2014 and subsequent fiscal years, the
				revenues established in subsection (b) shall be adjusted by the Secretary by
				notice, published in the Federal Register, for a fiscal year to reflect the sum
				of one plus—
								(1)the average annual
				change in the cost, per full-time equivalent position of the Food and Drug
				Administration, of all personnel compensation and benefits paid with respect to
				such positions for the first 3 years of the preceding 4 fiscal years multiplied
				by the proportion of personnel compensation and benefits costs to total costs
				of cosmetic safety activities for the first 3 years of the preceding 4 years;
				and
								(2)the average annual
				change that occurred in the Consumer Price Index for urban consumers
				(Washington-Baltimore, DC–MD–VA–WV; Not Seasonally Adjusted; All items; Annual
				Index) for the first 3 years of the preceding 4 years of available data
				multiplied by the proportion of all costs other than personnel compensation and
				benefits costs to total costs of cosmetic safety activities for the first 3
				years of the preceding 4 fiscal years.
								The
				adjustment made each fiscal year under this subsection will be added on a
				compounded basis to the sum of all adjustments made each fiscal year after
				fiscal year 2013 under this subsection.(d)Limitations
								(1)In
				generalFees under subsection (a) shall be refunded for a fiscal
				year beginning after fiscal year 2013 unless appropriations for salaries and
				expenses of the cosmetic products programs of the Food and Drug Administration
				for such fiscal year (excluding the amount of fees appropriated for such fiscal
				year) are equal to or greater than the amount of appropriations for the
				salaries and expenses of the cosmetic products programs of the Food and Drug
				Administration for fiscal year 2012 (excluding the amount of fees appropriated
				for such fiscal year) multiplied by the adjustment factor applicable to the
				fiscal year involved.
								(2)AuthorityIf
				the Secretary does not assess fees under subsection (a) during any portion of a
				fiscal year because of paragraph (1) and if at a later date in such fiscal year
				the Secretary may assess such fees, the Secretary may assess and collect such
				fees, without any modification in the rate, for registration under section 604
				at any time in such fiscal year.
								(3)Adjustment
				factorIn this subsection, the term adjustment
				factor applicable to a fiscal year is the Consumer Price Index for all
				urban consumers (all items; United States city average) for October of the
				preceding fiscal year divided by such Index for October 2011.
								(e)Crediting and
				availability of fees
								(1)In
				generalFees authorized under subsection (a) shall be collected
				and available for obligation only to the extent and in the amount provided in
				advance in appropriations Acts. Such fees are authorized to remain available
				until expended. Such sums as may be necessary may be transferred from the Food
				and Drug Administration salaries and expenses appropriation account without
				fiscal year limitation to such appropriation account for salaries and expenses
				with such fiscal year limitation.
								(2)Collections and
				appropriations actsThe fees authorized by this section—
									(A)shall be retained
				in each fiscal year in an amount not to exceed the amount specified in
				appropriation Acts, or otherwise made available for obligation, for such fiscal
				year; and
									(B)shall only be
				collected and available to defray the costs of cosmetic safety
				activities.
									(3)Authorization of
				appropriationsFor each of fiscal years 2013 through 2017, there
				are authorized to be appropriated for fees under this section such sums as may
				be necessary.
								(f)Collection of
				unpaid feesIn any case where the Secretary does not receive
				payment of a fee assessed under subsection (a) within 30 days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
							(g)ConstructionThis
				section may not be construed to require that the number of full-time equivalent
				positions in the Department of Health and Human Services, for officers,
				employees, and advisory committees not engaged in cosmetic safety activities,
				be reduced to offset the number of officers, employees, and advisory committees
				so engaged.
							(h)Annual fiscal
				reportsBeginning with fiscal year 2014, not later than 120 days
				after the end of each fiscal year for which fees are collected under this
				section, the Secretary shall prepare and submit to the Committee on Energy and
				Commerce of the House of Representatives and the Committee on Health,
				Education, Labor, and Pensions of the Senate a report on the implementation of
				the authority for such fees during such fiscal year and the use, by the Food
				and Drug Administration, of the fees collected for such fiscal year.
							(i)DefinitionsIn
				this section:
								(1)The term
				costs of cosmetic safety activities means the expenses incurred in
				connection with cosmetic safety activities for—
									(A)officers and
				employees of the Food and Drug Administration, contractors of the Food and Drug
				Administration, advisory committees, and costs related to such officers,
				employees, and committees and to contracts with such contractors;
									(B)laboratory
				capacity;
									(C)management of
				information, and the acquisition, maintenance, and repair of technology
				resources;
									(D)leasing,
				maintenance, renovation, and repair of facilities and acquisition, maintenance,
				and repair of fixtures, furniture, scientific equipment, and other necessary
				materials and supplies; and
									(E)collecting fees
				under this section and accounting for resources allocated for cosmetic safety
				activities.
									(2)The term
				cosmetic safety activities means activities of the Food and Drug
				Administration related to ensuring the safety of cosmetics sold for use in the
				United States, as authorized by this
				Act.
								.
			(e)Transitional
			 provisions
				(1)FeesThe
			 Secretary of Health and Human Services shall first impose the fee established
			 under section 744 of the Federal Food, Drug, and Cosmetic Act, as added by
			 subsection (d), for fiscal years beginning with fiscal year 2013.
				(2)Sunset
			 dateSection 744 of the Federal Food, Drug, and Cosmetic Act, as
			 added by subsection (d), does not authorize the assessment or collection of a
			 fee for registration under section 604 of such Act occurring after fiscal year
			 2017.
				3.Cosmetic product
			 safety substantiation
			(a)AdulterationSection 601 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 361), as amended by section 2(b), is further amended by
			 adding at the end the following:
				
					(g)If it is a
				cosmetic product for which any requirement of section 605 (relating to safety
				substantiation) is not
				met.
					.
			(b)SubstantiationChapter VI of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 361 et seq.), as amended, is further amended by adding
			 at the end the following:
				
					605.Cosmetic
				product safety substantiation
						(a)In
				generalThe responsible person shall—
							(1)before
				introduction or delivery for introduction into interstate commerce of a
				cosmetic product, establish a file containing scientific evidence pertaining to
				such product’s safety; and
							(2)maintain such file
				for no less than 5 years after the date on which such person ceases to
				introduce such article into interstate commerce.
							(b)Scientific
				evidenceThe scientific
				evidence required by subsection (a)(1) shall—
							(1)consist of
				studies, tests, data, or other information known to the responsible person that
				relates to the cosmetic product’s safety; and
							(2)demonstrate that
				such cosmetic product is safe.
							(c)Requests by
				Secretary; access to recordsIn response to a request by the
				Secretary, the responsible person shall promptly supply to the Secretary a copy
				of the file required under subsection (a). Such person shall also permit an
				officer or employee duly designated by the Secretary, upon presentation of
				appropriate credentials, to have access at reasonable times to records required
				to be maintained under this section for the purpose of inspection and
				copying.
						(d)DefinitionsFor
				the purposes of this section:
							(1)The term
				cosmetic product has the meaning given to such term in section
				604(c).
							(2)The term
				safe, with respect to a cosmetic product, means that evidence in
				the file established under subsection (a)(1) demonstrates that there is a
				reasonable certainty that no harm will result from the use of the cosmetic
				product under the intended conditions of use for such cosmetic product.
							(3)The term
				responsible person has the meaning given to such term in section
				604(c).
							.
			4.Serious adverse
			 event reports for cosmetics
			(a)Prohibited
			 actsSection 301 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended—
				(1)in subsection
			 (e)—
					(A)by striking
			 or 761 and inserting 761, or 606; and
					(B)by inserting
			 606, before 909,; and
					(2)in subsection
			 (ii)—
					(A)by striking
			 760 or 761 and inserting 760, 761, or 606;
					(B)by striking
			 or the and inserting , the; and
					(C)by striking the
			 period at the end and inserting , or the falsification of a report
			 submitted under section 606 to the Secretary..
					(b)MisbrandingSection
			 602 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 362) is amended by
			 adding at the end the following:
				
					(f)If it is a
				cosmetic product that is marketed in the United States, unless the label of
				such cosmetic product includes a domestic address, including the street address
				or P.O. box, city, State, and zip code, or a domestic telephone number,
				including the area code, through which the responsible person (as described in
				section 606(a)(1)) may receive a report of a serious adverse event associated
				with the use of such cosmetic
				product.
					.
			(c)Adverse event
			 reportingChapter VI of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 361 et seq.), as amended, is
			 further amended by adding at the end the following:
				
					606.Serious adverse
				event reports for cosmetics
						(a)(1)In
				generalThe manufacturer, packer, or distributor of a cosmetic
				product distributed in the United States (referred to in this section as the
				responsible person) shall submit to the Secretary under
				subsection (b) a report containing any information that such responsible person
				received concerning any serious adverse event that occurs in the United States
				and that is associated with the use of the cosmetic product in the United
				States, accompanied by a copy of the label on or within the retail packaging of
				such cosmetic product.
							(2)RetailerA retailer
				whose name appears on the label of a cosmetic product and who is also a
				distributor of such product may agree in writing that the manufacturer of the
				cosmetic product shall submit the reports required by paragraph (1) for any
				cosmetic product so long as the retailer directs to the manufacturer all
				information relating to each adverse event associated with such cosmetic
				product that is provided to the retailer.
							(b)Submission of
				reports
							(1)In
				generalA report under subsection (a) shall be submitted to the
				Secretary no later than 15 business days after information concerning the
				adverse event is received at the place of business that is indicated on the
				label of the cosmetic, as required under section 602(b)(1).
							(2)ContentsA
				report under subsection (a) shall be submitted to the Secretary in a format,
				and shall contain the information, defined by the Secretary in guidance or by
				regulation, including the following information, to the extent to which such
				information has been provided to the responsible person:
								(A)The identity of
				the individual experiencing the adverse event.
								(B)The identity of
				the individual reporting the adverse event to the responsible person.
								(C)The identity of
				the cosmetic product associated with the adverse event.
								(D)A detailed
				description of the adverse event.
								(3)Additional
				informationThe responsible person submitting a report under
				subsection (a) may include any additional information and shall, within 15
				business days of receiving any new information related to the serious adverse
				event report, submit such new information to the Secretary.
							(c)Maintenance and
				inspection of records
							(1)MaintenanceThe
				responsible person shall maintain records of all information received by such
				person relating to each serious adverse event for a period of 6 years from
				initial receipt of such information.
							(2)Records
				inspectionThe responsible person shall permit an officer or
				employee duly designated by the Secretary, upon presentation of appropriate
				credentials, to have access, at reasonable times, to records required to be
				maintained under this subsection for the purpose of inspection and
				copying.
							(d)Relation to
				other provisionsA report under subsection (a) (including all
				information submitted in the initial report or added later) shall be considered
				to be—
							(1)a safety report
				under section 756;
							(2)a record about an
				individual under section 552a of title 5, United States Code; and
							(3)a medical or
				similar file, the disclosure of which would constitute a violation of section
				552(b)(6) of such title 5, United States Code, and which shall not be disclosed
				under section 552 of such title.
							(e)DefinitionsIn
				this section:
							(1)The term
				serious, with respect to an adverse event associated with a
				cosmetic product, means—
								(A)resulting
				in—
									(i)death;
									(ii)a
				life-threatening experience;
									(iii)inpatient
				hospitalization;
									(iv)a
				disability, disfigurement, or incapacity; or
									(v)a
				congenital anomaly or birth defect; or
									(B)requiring, based
				on reasonable medical judgment, a medical or surgical intervention to prevent
				an outcome described in subparagraph (A).
								(2)The term
				cosmetic product has the meaning given to such term in section
				604(c).
							(3)The term
				retailer means a person that sells or otherwise provides a
				cosmetic product directly to a
				consumer.
							.
			(d)Imported
			 cosmetic productsSection 801
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381) is amended—
				(1)in subsection (a),
			 by striking 760 or 761 each place it appears and inserting
			 760, 761, or 606; and
				(2)in subsection (b),
			 by striking 760 or 761 each place it appears and inserting
			 760, 761, or 606.
				5.Maintenance and
			 access to records
			(a)In
			 generalChapter VI of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 361 et seq.), as amended, is
			 further amended by adding at the end the following:
				
					607.Maintenance and
				access to records
						(a)Records
				access
							(1)Records access
				during an inspection
								(A)In
				generalEach person who manufactures, packs, or holds a cosmetic
				product in the United States or for import into the United States shall, at the
				request of an officer or employee duly designated by the Secretary, permit such
				officer or employee, upon presentation of appropriate credentials, at
				reasonable times, within reasonable limits, and in a reasonable manner, to have
				access to and copy all records relating to whether the cosmetic may be
				adulterated, misbranded, or otherwise in violation of this Act, including all
				records collected or developed to comply with section 605 (relating to cosmetic
				product safety substantiation) or 606 (relating to serious adverse event
				reports).
								(B)Scope of
				recordsThe requirement under subparagraph (A) applies to all
				records relating to the manufacture, packing, or holding of such cosmetic
				product maintained by or on behalf of such person in any format and at any
				location.
								(C)Immediate
				availability with noticeRecords not required to be made
				available immediately on commencement of an inspection under subparagraph (A)
				shall nonetheless be made available immediately on commencement of such an
				inspection if, a reasonable time before such inspection, the Secretary by
				letter provides written notice to the person and identifies the records to be
				made available during such inspection. Nothing in this subparagraph shall be
				construed as permitting a person to refuse to produce records required under
				and in accordance with subparagraph (A) due to failure of the Secretary to
				provide notice under this paragraph.
								(2)Additional
				authorities to access records remotely; submission of records to the
				Secretary
								(A)Remote access in
				emergenciesIf the Secretary has a reasonable belief that a
				cosmetic product has caused one or more serious adverse events (as such term is
				used in section 606), the Secretary may require each person who manufactures,
				packs, or holds such cosmetic product, or any cosmetic product that the
				Secretary determines may be affected in a similar manner, to submit to the
				Secretary all records reasonably related to such cosmetic product as soon as is
				reasonably practicable, after receiving written notice (including by notice
				served personally and outside normal business hours to an agent identified
				under clause (vi) or (vii) of section 604(a)(2)(B) of such requirement).
								(B)Electronic
				submissionIf the records required to be submitted to the
				Secretary under subparagraph (A) are available in electronic format, such
				records shall be submitted electronically unless the Secretary specifies
				otherwise in the notice under such subparagraph.
								(b)Regulations
				concerning recordkeepingThe Secretary shall, by regulation,
				establish requirements regarding the establishment and maintenance, for not
				longer than 2 years, of records by persons who manufacture, pack, or hold
				cosmetics in the United States or for import into the United States, which
				records are needed by the Secretary for inspection to allow the Secretary to
				determine that the cosmetic is in compliance with applicable laws and
				regulations; to identify the previous sources and the subsequent recipients of
				a cosmetic, including its packaging; or for other purposes the Secretary deems
				necessary to protect public health. The Secretary shall take into account the
				size of a business in promulgating regulations under this
				subsection.
						.
			(b)Conforming
			 amendmentsSection 704(a) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 374(a)) is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting after
			 the second sentence the following: In the case of any person who
			 manufactures, packs, or holds cosmetics, the inspection shall extend to all
			 records and other information described in or required under section 607
			 bearing on whether a cosmetic is adulterated, misbranded, or otherwise in
			 violation of this Act.; and
					(B)in the fourth
			 sentence—
						(i)by
			 striking the preceding sentence and inserting either of
			 the preceding two sentences;
						(ii)by
			 striking and after or chapter IX; and
						(iii)by
			 inserting after section 505(j)) the following: , and
			 formulas for a cosmetic, financial data, pricing data, personnel data, research
			 data, or sales data (other than shipment data regarding sales) related to a
			 cosmetic; and
						(2)in paragraph (2),
			 by striking third sentence and inserting fourth
			 sentence.
				(c)No effect on
			 other provisionsThis section shall not be construed to limit the
			 authority of the Secretary to require the establishment and maintenance of
			 records under any other provision of this Act.
			6.Good manufacturing
			 practices for cosmetics
			(a)In
			 generalSection 601 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 361), as amended by section
			 3(a), is further amended by adding at the end the following:
				
					(h)If the methods used in, or the facilities
				or controls used for, its manufacture, packing, or holding do not conform to
				current good manufacturing practice, as prescribed by the Secretary in
				regulations, to ensure that the cosmetic is safe and otherwise in compliance
				with this
				Act.
					.
			(b)Regulations
				(1)PromulgationThe
			 Secretary of Health and Human Services, acting through the Commissioner of Food
			 and Drugs, shall promulgate regulations to carry out section 601(h) of the
			 Federal Food, Drug, and Cosmetic Act, as added by subsection (a).
				(2)International
			 standardsIn promulgating such regulations, the Secretary of
			 Health and Human Services, acting through the Commissioner of Food and Drugs,
			 shall review international standards for cosmetic product good manufacturing
			 practice that are in existence on the date of enactment of this Act to ensure
			 that such regulations are consistent, to the extent the Secretary determines
			 practicable and appropriate, with such standards.
				7.Mandatory recall
			 authority
			(a)Prohibited
			 actSection 301(xx) of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 331(xx)) is amended by inserting or 608 after
			 The refusal or failure to follow an order under section
			 423.
			(b)Recall
			 authorityChapter VI of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 361 et seq.), as amended, is further amended by adding at the end
			 the following:
				
					608.MANDATORY
				RECALL AUTHORITY
						(a)Voluntary
				ProceduresIf the Secretary determines that there is a reasonable
				probability that a cosmetic is adulterated under section 601 and the use of, or
				exposure to, such cosmetic will cause serious adverse health consequences or
				death to humans, the Secretary shall provide each responsible person with an
				opportunity to cease distribution and recall such cosmetic.
						(b)Prehearing Order
				To Cease Distribution and Give Notice
							(1)In
				generalIf a responsible person refuses to or does not
				voluntarily cease distribution or recall such cosmetic within the time and in
				the manner prescribed by the Secretary (if so prescribed), the Secretary may,
				by order require, as the Secretary deems necessary, such person to—
								(A)immediately cease
				distribution of such cosmetic; and
								(B)as applicable,
				immediately notify all persons—
									(i)manufacturing,
				packing, or holding such cosmetic, and
									(ii)to which such
				cosmetic has been distributed, transported, or sold,
									to
				immediately cease distribution of such cosmetic.(2)Determination to
				limit areas affectedIf the Secretary requires a responsible
				person to cease distribution under paragraph (1)(A) of a cosmetic identified in
				subsection (a), the Secretary may limit the size of the geographic area and the
				markets affected by such cessation if such limitation would not compromise the
				public health.
							(c)Hearing on
				OrderThe Secretary shall provide a responsible person subject to
				an order under subsection (b) with an opportunity for an informal hearing, to
				be held as soon as possible, but not later than 2 days after the issuance of
				the order, on the actions required by the order and on why the cosmetic that is
				the subject of the order should not be recalled.
						(d)Post-Hearing
				Recall Order and Modification of Order
							(1)Amendment of
				orderIf, after providing opportunity for an informal hearing
				under subsection (c), the Secretary determines that removal of the cosmetic
				from commerce is necessary, the Secretary shall, as appropriate—
								(A)amend the order to
				require recall of such cosmetic or other appropriate action;
								(B)specify a
				timetable in which the recall shall occur;
								(C)require periodic
				reports to the Secretary describing the progress of the recall; and
								(D)provide notice to
				consumers to whom such cosmetic was, or may have been, distributed.
								(2)Vacating of
				orderIf, after such hearing, the Secretary determines that
				adequate grounds do not exist to continue the actions required by the order, or
				that such actions should be modified, the Secretary shall vacate the order or
				modify the order.
							(e)Cooperation and
				ConsultationThe Secretary shall work with State and local public
				health officials in carrying out this section, as appropriate.
						(f)Public
				NotificationIn conducting a recall under this section, the
				Secretary shall—
							(1)ensure that a
				press release is published regarding the recall, as well as alerts and public
				notices, as appropriate, in order to provide notification—
								(A)of the recall to
				consumers and retailers to whom such cosmetic was, or may have been,
				distributed; and
								(B)that includes, at
				a minimum—
									(i)the name of the
				cosmetic subject to the recall;
									(ii)a
				description of the risk associated with such cosmetic; and
									(iii)to the extent
				practicable, information for consumers about similar cosmetics that are not
				affected by the recall;
									(2)shall consider
				providing a list to the public of retail consignees receiving products involved
				in a Class I recall, as determined appropriate by the Secretary; and
							(3)if available,
				publish on the Internet Web site of the Food and Drug Administration an image
				of the cosmetic that is the subject of the press release described in
				(1).
							(g)No
				DelegationThe authority conferred by this section to order a
				recall or vacate a recall order shall not be delegated to any officer or
				employee other than the Commissioner.
						(h)EffectNothing
				in this section shall affect the authority of the Secretary to request or
				participate in a voluntary recall, or to issue an order to cease distribution
				or to recall under any other provision of this Act or under the Public Health
				Service Act.
						(i)Responsible
				person definedIn this
				section, the term responsible person has the meaning given to such
				term in section
				604(c).
						.
			8.Effective
			 dates
			(a)The amendments
			 made by sections 2(a), 3, 4, 5, and 7 shall take effect 18 months after the
			 date of enactment of this Act.
			(b)The amendments
			 made by sections 2(b) and 6 shall take effect 3 years after the date of
			 enactment of this Act.
			
